--------------------------------------------------------------------------------

EXHIBIT 10.2
 
Award Number: ____________

HEELYS, INC.
2012 MANAGEMENT INCENTIVE PLAN


AWARD AGREEMENT
 

Grantee:             Address:                           Total Award: ___% of the
Grantee’s 2012 base salary determined as of December 31, 2012         Date of
Grant:               Vesting Commencement Date: January 1, 2012  

 
1.  Grant of Award.  Heelys, Inc., a Delaware corporation (the “Company”),
hereby agrees to issue to the Grantee named above, and the Grantee hereby
accepts, a potential award (the “Award”) that shall be based on the amount set
forth above as the “Total Award” in accordance with this Award Agreement and
subject to the terms and conditions of the Heelys, Inc. 2012 Management
Incentive Plan, as amended from time to time (the “Plan”), which are
incorporated herein by reference.  Unless otherwise defined herein, capitalized
terms used herein shall have the respective meanings ascribed to them in the
Plan.
 
2.  Eligibility for Earned Award.  A Grantee will be eligible to receive an
Award in which the Grantee has a vested interest pursuant to the terms and
conditions of this Award Agreement only if:
 
 
(a)
The Grantee was approved as a grantee for the Performance Period; and

 
 
(b)
The Grantee:

 
 
(A)
continues to be employed by the Company through the end of the Performance
Period; or

 
 
(B)
experiences a termination of Grantee’s Continuous Service on or after July 1 of
the Performance Period due to death or Disability.

 
In the event of the Grantee’s death, the Grantee’s beneficiary or estate shall
be entitled to the Award to which the Grantee otherwise would have been entitled
under the same conditions as would have been applicable to the Grantee.
 
Heelys, Inc.
2012 Management Incentive Plan – Award Agreement
Page 1

 
 
 

--------------------------------------------------------------------------------

 
 
3.  Forfeiture; Company’s Cancellation Right.  Except as specifically provided
otherwise in this Award Agreement, upon the date of any termination of the
Grantee’s Continuous Service (the “Termination Date”) for any reason before the
entire Award is released from the Forfeiture Restrictions described in Section 4
of this Award Agreement, the portion of the Award in which the Grantee is not,
as of the Termination Date, vested in accordance with the provisions of this
Award Agreement and that remains subject to the Forfeiture Restrictions on that
Termination Date (the “Unvested Award”) shall automatically be forfeited by the
Grantee on the Termination Date.
 
4.  Forfeiture Restrictions; Vesting.
 
(a)  The Grantee may not sell, transfer, pledge, exchange, hypothecate, or
otherwise dispose of any portion of the Unvested Award, or any right or interest
therein, before the lapse of the Forfeiture Restrictions under this Award
Agreement.
 
(b)  The “Vesting Commencement Date” set forth on the first page of this Award
Agreement is the date on which the vesting period for the Award begins.  The
vesting period continues until the date the Forfeiture Restrictions lapse or
expire as provided in Exhibit A attached hereto.
 
(c)  The Forfeiture Restrictions under this Award Agreement may lapse, and the
Unvested Award may become vested and released from the Forfeiture Restrictions,
earlier than the times stated above (or identified in Exhibit A) in accordance
with Section 4(h) of the Plan, but only if the Change in Control constitutes a
“change in control” within the meaning of Section 409A of the Code.
 
5.  Representations of the Grantee.  The Grantee represents and warrants to the
Company that the Grantee has received, read, and understood the Plan and this
Award Agreement and agrees to abide by and be bound by their terms and
conditions.
 
6.  Tax Withholding.  Award amounts payable under the Plan and this Award
Agreement will be subject to tax withholding as required by law.
 
7.  Nontransferability of Award.  None of the Grantee’s rights under this Award
Agreement may be transferred or assigned in any manner other than by will or by
the laws of descent and distribution.
 
8.  Tax Consequences.  The payment of any portion of the Award upon the lapse or
expiration of the Forfeiture Restrictions will have tax consequences to the
Grantee under the Code.  The Grantee has reviewed with the Grantee’s own tax
advisors the federal, state and local tax consequences that may arise under this
Award Agreement.  The Grantee is relying solely on such advisors and not on any
statements or representations of the Company or any of its agents. The Grantee
understands that the Grantee (and not the Company) shall be responsible for the
Grantee’s own tax liability that may arise under this Award Agreement.
 
Heelys, Inc.
2012 Management Incentive Plan – Award Agreement
Page 2

 
 
 

--------------------------------------------------------------------------------

 
 
9.  Time and Form of Payment.  The Company shall pay to the Grantee or the
Grantee’s legal representative, the vested portion of the Award, free of
Forfeiture Restrictions, not more than ninety (90) days following the last day
of the Performance Period, with the exact date of payment to be determined by
the Company in its sole discretion.  It is intended that payments under the Plan
shall comply with the specified time of payment requirement of Section
409A(a)(2)(A)(iv) of the Code and Treas. Reg. §§1.409A-3(a)(4) and (b).
 
10.  Successors and Assigns.  The Company may assign any of its rights under
this Award Agreement and this Award Agreement shall inure to the benefit of the
successors and assigns of the Company.  Subject to the restrictions on transfer
herein set forth, this Award Agreement shall be binding upon the Grantee and his
heirs, executors, administrators, successors, and permitted assigns.
 
11.  Entire Agreement; Governing Law.  The Plan and this Award Agreement
constitute the entire agreement of the Company and the Grantee (collectively the
“Parties”) with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Parties with respect to
the subject matter hereof, and may not be modified adversely to the Grantee’s
interest except by means of a writing signed by the Parties.  Nothing in the
Plan and this Award Agreement (except as expressly provided therein or herein)
is intended to confer any rights or remedies on any person other than the
Parties.  The Plan and this Award Agreement are to be construed in accordance
with and governed by the internal laws of the State of Texas without giving
effect to any choice-of-law rule that would cause the application of the laws of
any jurisdiction other than the internal laws of the State of Texas to the
rights and duties of the Parties.
 
12.  Severability and Reformation.  The Company and the Grantee intend all
provisions of the Plan and this Award Agreement to be enforced to the fullest
extent permitted by law.  Accordingly, should a court of competent jurisdiction
determine that the scope of any provision of the Plan or this Award Agreement is
too broad to be enforced as written, the court should reform the provision to
such narrower scope as it determines to be enforceable.  If, however, any
provision of the Plan or this Award Agreement is held to be wholly illegal,
invalid, or unenforceable under present or future law, such provision shall be
fully severable and severed, and the Plan and this Award Agreement shall be
construed and enforced as if such illegal, invalid, or unenforceable provision
were never a part thereof or hereof, and the remaining provisions of the Plan
and this Award Agreement shall remain in full force and effect and shall not be
affected by the illegal, invalid, or unenforceable provision or by its
severance.
 
13.  Interpretive Matters.  Whenever required by the context, pronouns and any
variation thereof shall be deemed to refer to the masculine, feminine, or
neuter, and the singular shall include the plural, and vice versa.  The term
“include” or “including” does not denote or imply any limitation.  The term
“business day” means any Monday through Friday other than such a day on which
banks are authorized to be closed in the State of Texas.  The captions and
headings used in this Award Agreement are inserted for convenience and shall not
be deemed a part of the Award or this Award Agreement for construction or
interpretation.
 
Heelys, Inc.
2012 Management Incentive Plan – Award Agreement
Page 3

 
 
 

--------------------------------------------------------------------------------

 
 
14. Dispute Resolution.  Unless provided otherwise in a then-effective written
employment agreement, the provisions of this Section 14 shall be the exclusive
means of resolving disputes of the Parties (including any other persons claiming
any rights or having any obligations through the Company or the Grantee) arising
out of or relating to the Plan and this Award Agreement.  The Parties shall
attempt in good faith to resolve any disputes arising out of or relating to the
Plan and this Award Agreement by negotiation between individuals who have
authority to settle the controversy.  Negotiations shall be commenced by either
Party by a written statement of the Party’s position and the name and title of
the individual who will represent the Party.  Within thirty (30) days of the
written notification, the Parties shall meet at a mutually acceptable time and
place, and thereafter as often as they reasonably deem necessary, to resolve the
dispute.  If either Party determines that the dispute cannot be resolved by
negotiation, such Party shall notify the other Party and the Parties agree that
any suit, action, or proceeding arising out of or relating to the Plan or this
Award Agreement shall be brought in the United States District Court for the
Northern District of Texas (or should such court lack jurisdiction to hear such
action, suit or proceeding, in a Texas state court in Dallas County, Texas) and
that the Parties shall submit to the jurisdiction of such court.  The Parties
irrevocably waive, to the fullest extent permitted by law, any objection a Party
may have to the laying of venue for any such suit, action or proceeding brought
in such court.  THE PARTIES ALSO EXPRESSLY WAIVE ANY RIGHT THEY HAVE OR MAY HAVE
TO A JURY TRIAL OF ANY SUCH SUIT, ACTION OR PROCEEDING.  If any one or more
provisions of this Section 14 shall for any reason be held invalid or
unenforceable, it is the specific intent of the Parties that such provisions
shall be modified to the minimum extent necessary to make it or its application
valid and enforceable.
 
15. Notice.  Any notice or other communication required or permitted hereunder
shall be given in writing and shall be deemed given, effective, and received
upon prepaid delivery in person or by courier or upon the earlier of delivery or
the third business day after deposit in the United States mail if sent by
certified mail, with postage and fees prepaid, addressed to the other Party at
its address as shown beneath its signature in this Award Agreement, or to such
other address as such Party may designate in writing from time to time by notice
to the other Party in accordance with this Section 15.
 
Heelys, Inc.
2012 Management Incentive Plan – Award Agreement
Page 4

 
 
 

--------------------------------------------------------------------------------

 
 
16. Further Instruments.  Each Party agrees to execute such further instruments
and to take such further action as may be necessary or reasonably appropriate to
carry out the purposes and intent of this Award Agreement.
 

 
HEELYS, INC.
       
 
By:
              Title:               Address:
3200 Belmeade Drive, Suite 100   
   
Carrollton, Texas 75006

 
Heelys, Inc.
2012 Management Incentive Plan – Award Agreement
Page 5

 
 
 

--------------------------------------------------------------------------------

 
         
THE GRANTEE ACKNOWLEDGES AND AGREES THAT, EXCEPT AS EXPRESSLY PROVIDED OTHERWISE
HEREIN, THE FORFEITURE RESTRICTIONS ON THE AWARD SHALL LAPSE, IF AT ALL, ONLY
DURING THE PERIOD OF THE GRANTEE’S CONTINUOUS SERVICE (NOT THROUGH THE ACT OF
BEING HIRED, ELECTED OR APPOINTED, BEING GRANTED THE AWARD OR BEING PAID
HEREUNDER).  THE GRANTEE FURTHER ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS
AWARD AGREEMENT OR THE PLAN SHALL CONFER UPON THE GRANTEE ANY RIGHT WITH RESPECT
TO FUTURE AWARDS OR CONTINUATION OF THE GRANTEE’S CONTINUOUS SERVICE, NOR SHALL
IT INTERFERE IN ANY WAY WITH THE GRANTEE’S RIGHT OR THE RIGHT OF THE COMPANY OR
ANY AFFILIATE (OR THE GRANTEE’S EMPLOYER) TO TERMINATE THE GRANTEE’S CONTINUOUS
SERVICE, WITH OR WITHOUT CAUSE, AND WITH OR WITHOUT NOTICE.  THE GRANTEE
ACKNOWLEDGES THAT UNLESS THE GRANTEE HAS A WRITTEN EMPLOYMENT AGREEMENT WITH THE
COMPANY TO THE CONTRARY, THE GRANTEE’S EMPLOYMENT IS “AT WILL.”
 
The Grantee acknowledges receipt of a copy of the Plan, represents that he or
she is familiar with the terms and provisions thereof, and hereby accepts the
Award subject to all of the terms and provisions hereof and thereof.  The
Grantee has reviewed this Award Agreement and the Plan in their entirety, has
had an opportunity to obtain the advice of counsel prior to executing this Award
Agreement, and fully understands all provisions of this Award Agreement and the
Plan.  The Grantee hereby agrees that all disputes arising out of or relating to
this Award Agreement and the Plan shall be resolved in accordance with Section
14 of this Award Agreement.  The Grantee further agrees to notify the Company
upon any change in the address for notice indicated in this Award Agreement.
 
Dated:
 
 
Signed:          
, Grantee
                Address:                      

 
Heelys, Inc.
2012 Management Incentive Plan – Award Agreement
Page 6

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
HEELYS, INC.
2012 MANAGEMENT INCENTIVE PLAN


AWARD AGREEMENT
 
[VESTING AND OTHER INDIVIDUALIZED TERMS TO BE PLACED HERE]
 
 
Heelys, Inc.
2012 Management Incentive Plan – Award Agreement
Page 7

--------------------------------------------------------------------------------




 